Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 12 is rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (CN 110172740).
Regarding claim 12, Wang et al. teach a method for preparing flame retardant finished viscose fiber wherein the method includes step 1 of manufacturing cellulose filaments (tows) from pulp in a manufacture of viscose fibers, making cellulose tows by entering the cellulose filaments on a spinning machine into an acid coagulation bath and washing the cellulose tows. Wang et al. are silent regarding washing the tows 2-3 times with clean water although washing with water is taught. It would have been obvious to one of ordinary skill in the art to wash the tows with clean water 2-3 times in order to improve cleaning and arrive at the claimed invention. Wang et al. teach step 2 comprising soaking the cellulose tows of step 1 in a solution dissolved with flame retardant by a bath ratio of 1~2:10 and the flame retardant is 10-15% by weight of the cellulose tows and the soaking temperature is 50-50 degrees Celsius. [Examples].  Wang et al. teach taking the cellulose tows out of the solution and drying the cellulose tows at a temperature below 180 degrees Celsius to obtain the flame retardant finishing viscose fibers [0025]. Wang et al. does not teach stirring every 30 minutes and the soaking time. However, it would have been obvious to one of ordinary skill in the art at the time of the invention to stir the bath every 30 minutes in order to maintain good mixing and balanced impregnation. Wang et al. teach the soaking time is 60-600 seconds, but also teaches the soaking time is dependent on and correlated to the soaking temperature and dependent on the specific flame retardant used. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed soaking time based on the soaking temperature and the flame retardant used. 
Wang et al. teach the flame retardant is a phosphorus nitrogen type which is also taught by the present specification. Wang et al. teach the flame retardant is not limited to the flame retardants used in the examples. It would have been obvious to one of ordinary skill in the art to use any phosphorus nitrogen type flame retardant, including those presently claimed as is known in the art.
Response to Arguments
Applicant's arguments filed 09/11/2022 have been fully considered but they are not persuasive. 
	Applicant argues Wang does not teach the dipping time and duration. As set forth in the rejection, Wang et al. teach the soaking time is 60-600 seconds, but also teaches the soaking time is dependent on and correlated to the soaking temperature and dependent on the specific flame retardant used. Therefore, it would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed soaking time based on the soaking temperature and the flame retardant used. Applicant argues Wang does not teach the composition of the flame retardant. As set forth in the rejection, Wang et al. teach the flame retardant is a phosphorus nitrogen type which is also taught by the present specification. Wang et al. teach the flame retardant is not limited to the flame retardants used in the examples. It would have been obvious to one of ordinary skill in the art to use any phosphorus nitrogen type flame retardant, including those presently claimed as is known in the art.
Applicant argues Wang does not teach making cellulose tows and manufacturing cellulose filaments from cellulose pulp in a manufacture viscose fibers. Wang clearly teaches a method of making cellulose tows and manufacturing cellulose filaments from cellulose pulp in a manufacture viscose fibers.
Applicant argues Wang does not teach the percentage of the yarn that the flame retardant viscose fiber makes up and the breaking strength of the polyester fiber that the flame retardant viscose fiber is combined with possesses.  It is noted that Applicant has not claimed such material that Applicant is arguing. It would be advance prosecution if Applicant claimed such subject matter.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789